DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s remarks are persuasive with regard to the teachings of Calvert et al. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 12-17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reply to the rejection of instant claim 1, applicant points to the instant claim amendment for “identifying polymorphic zones of the genome of a quasispecies of an attenuated strain of PRRSV and paragraphs within the disclosure supporting the amendment (some of which overlap with paragraphs citing support for the amendment on page 4 of the first action on the merits).  
The instant amendment to claim 1 has been fully considered, but does not reflect the inventive concept discussed throughout the instant disclosure. Paragraph [0068] of the instant published disclosure (USPgPub 2019/0177721, cited previously), states that:



Therefore, “a quasispecies”, as instantly amended in claim 1, encompasses a single quasispecies and plural quasispecies and does not accurately reflect the inventive concepts discussed in the instant disclosure. The instant rejection could be overcome if the article, “a” is deleted prior to quasispecies in line 4 of claim 1 to capture the plurality of the quasispecies of PRRS virus populations that coexist with the parental attenuated viruses in an infected cell, see paragraphs [0007, 0013, 0022, 0067, 0085, and 0307, for example]. 
	Instant claim 2 requires that the genome sequence corresponds to a sequence having at least 99.90% degree of identity with the consensus sequence of an attenuated strain. It is not clear how any percent identity can be determined since there is no requisite context for comparison.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without quasispecies of an attenuated PRRSV , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The instant disclosure is replete with discussions describing the heterogeneity or quasispecies of PRRS virus populations that coexist with the parental attenuated viruses in an infected cell, see paragraphs [0007, 0013, 0022, 0067, 0085, and 0307, for example]. It is from these quasispecies that a cDNA comprising the consensus sequence is derived.  
Instant claim 1 has been amended to recite: “identifying polymorphic zones of the genome of a quasispecies of an attenuated strain of PRRSV”. Paragraph [0068] of the instant published disclosure (USPgPub 2019/0177721, cited previously), states that:

“the singular forms “a” and “an” also include the plural reference unless the context clearly indicates otherwise.”  

Therefore, “a quasispecies”, as instantly amended in claim 1 encompasses a single quasispecies and plural quasispecies and does not accurately reflect the inventive concepts discussed in the instant disclosure. The instant rejection could be overcome if the article, “a” is deleted prior to quasispecies in line 4 of claim 1 to capture the plurality of the quasispecies of PRRS virus populations that coexist with the parental attenuated viruses in an infected cell, see paragraphs [0007, 0013, 0022, 0067, 0085, and 0307, for example]. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

In reply to the rejection, applicant points out that the terms “consensus sequence” is widely used and has a clear meaning in the art. Applicant additionally points to paragraph [0085] of the instant disclosure, which discusses the process for determining the sequence of an attenuated PRRSV strain. 
Applicant’s arguments and a review of paragraph [0085] has been fully considered, but is found unpersuasive. A review of the rejection of record does not raise a question regarding the definition of “consensus sequence”. Instant claim 2 requires:

the genome sequence corresponds to 
a sequence having at least 99.90% degree of identity
with the consensus sequence of an attenuated strain of PRRSV

Neither the genome sequence, nor the consensus sequence of the attenuated PRRSV strain, is provided for to achieve the 99.90% degree of identity.  It is unclear how corresponding sequences between the genome sequence and a consensus sequence of an attenuated PRRSV strain is characterized, as claimed, without any structural consensus provided for comparison. The percent identity differences are indeterminate. There are no structural features required, only a range of percentage of sequence identity. There is no disclosure of structure, sequence, or physical properties of either the starting material (genome sequence) or the finished material (consensus sequence of the attenuated PRRSV strain).
Applicant additionally asserts that the instant specification discloses at least two attenuated PRRSV strains and related consensus sequences in paragraphs [0088 and 0089] that 
Applicant’s arguments and a review of the consensus sequences disclosed in paragraphs [0088 and 0089] have been fully considered, but are found unpersuasive to ameliorate the rejection of record because the disclosed sequences are not claimed. The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (emphasis added - see page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  
There is no disclosure of structure, sequence, or physical properties of the starting material (genome sequence) or the finished material (consensus sequence of the attenuated PRRSV strain). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
The instant disclosure describes generating a consensus sequence from the population of quasispecies of attenuated PRRSV strain VP-O46BIS, see Example 1 in the paragraph beginning with [0307] of the instant published disclosure. However, there is no written description for the genus encompassed by the compositions claimed.
The skilled artisan would be unable to identify the scope of homologs or fragments or
variants encompassed by the instant claims or distinguish a consensus sequence from a genome sequence having at least 99.90%. Amonsin et al. (Virology Journal 2009; 6: 143, cited 
When a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. However, the presence of multiple species with in a claimed genus does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating “where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application.”); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support).
The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, 323 F.3d at 969 stated that: [F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.
Amgen Inc. vs Sanofi (2017-1480, Fed Cir, 2017) states that "an adequate written description must contain enough information about the actual makeup of the claim products -a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1
"Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was
in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5,
2001, see especially page 1106 column 3). In the instant case, the specification does not provide adequate written description of the starting material (genome sequence) or the finished material (consensus sequence of the attenuated PRRSV strain) or other physical or chemical properties. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d
1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention. The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5 and 12-21 remain rejected under 35 U.S.C. 103 as being unpatentable over
Vu et al. (Journal of Virology. December 2015; 89 (23): 12070-12083, cited previously), Calzada-Nova et al. (Veterinary Immunology and Immunopathology. 2012; 148: 116-125, cited previously) and Vignuzzi et al. (Nature Medicine. 2008; 14 (2): 154-161, cited previously).
	In reply to the rejection of record, applicant argues that Vu et al. do not identify the most frequent sequences within the polymorphic regions.
	Applicant’s arguments and a review of Vu et al. have been fully considered, but are found unpersuasive because this limitation is satisfied by the teachings of Calzada-Nova et al. Calzada-Nova et al. identify polymorphic zones present in attenuated PRRSV quasispecies present in different cell lines, MARC-145 and ZMAC, and subsequently compare vaccine efficacy of either attenuated virus strain, see the abstract, sections 2.2, 2.3, 3.6, Table 3, and Figure 6. Calzada-Nova et al. identify two polymorphisms in the quasispecies generated from passaging in in different cell lines, MARC-145 and ZMAC, respectively, see Table 3 and
Figure 6. These two polymorphisms indicate that the consensus sequence of the attenuated
PRRSV strains have at least 99.90% sequence identity to the genome sequence, as required by instant claim 2.
	Applicant additionally argues that Calzada-Nova et al. do not teach the construction of cDNA clones comprising the most frequent sequences inserted in at least one polymorphic regions.
	Applicant’s arguments have been fully considered, but are found unpersuasive because explicit inspirations for one of ordinary skill in the art prior to the effective filing date to have 
to more accurately mimic the structure of circulating virulent viruses; and
promote enhanced protective efficacy in porcine cell cultures, 
(see the paragraph bridging the columns on page 117 and the last paragraph bridging pages 123-124 of Calzada-Nova et al.) 
and
Vignuzzi et al. demonstrate that restricting viral population diversity in quasispecies increases replication fidelity, 
reduces reversion to wild-type, 
reduces pathogenicity, and 
induces enduring protective immunity. 
(see the abstract, introduction, “Effect of RNA polymerase fidelity on population diversity”, “Effect of fidelity checkpoint mutations on viral replication”, “Increasing fidelity restrains virus adaptation”, “Modulation of replication fidelity strongly attenuates viruses”, and the Discussion section. 
	Regarding the teachings of Vignuzzi et al., applicant points out that Vignuzzi et al. utilizes a poliovirus model, which is completely different from PRRSV. Applicant argues that the skilled artisan would not assess engineered modifications of PRRSV from poliovirus. Applicant further points out that Vignuzzi et al. modulates RNA polymerase function to restrict viral population diversity, which is a different approach from what is instantly claimed.
	Applicant’s arguments and a review of the teachings of Vignuzzi et al. have been fully considered, but are found unpersuasive. While Vignuzzi et al. teach reasons for restricting .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648